
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.5


July 2, 2007

William F. Kreisher
5262 West Bank Drive
Marietta, GA 30068

Dear Bill:

        I am delighted to offer you the position of Senior Vice President,
Corporate Development of Atlantic Tele-Network, Inc. (the "Company"). As
discussed, the offer is subject to formal approval by our Board of Directors as
this is an executive officer position. If accepted by you and approved by the
Board, you will report to the Chief Executive Officer.

        We would hope that you would be able to start by August 1, 2007, but, as
we have discussed, we would be willing to discuss alternative start dates if
important to your current employer, AT&T. In addition, ATN will want to have a
conversation with senior executives at AT&T, an important customer of ATN's,
prior to commencement of your employment.

        Your initial salary will be $208,000 per year, payable bi-weekly. In
addition, you will be eligible for a performance bonus of up to 50% of your base
salary (pro-rated in the first year). In your first year, a portion of your
bonus (at least 33% of the maximum potential bonus) will be based on Company
performance (net income and EBITDA) and the balance will be based on meeting
some personal year-end objectives that we will jointly agree upon shortly after
you start.

        Subject to board approval, you will also be issued 10,000 shares of
restricted stock (worth approximately $290,000 on the day of this letter) and
options to purchase 55,000 shares of the Company's common stock, both with
four-year proportional annual vesting, although the compensation committee may
provide for accelerated vesting of a portion of the restricted stock if needed
for tax reasons. The options will carry a ten-year term and an exercise price
equal to fair market value on the date of grant. The options and stock would be
issued on the later of your start date and the date of formal action by the
Compensation Committee, which at the latest will consider the grant proposal at
its September meeting. If you are successful on the corporate development front
in the first year or so, I would anticipate recommending to the committee that
you receive a significant additional grant at that time. The options do not
currently have accelerated vesting on change of control, but our newer,
restricted stock plan does provide for acceleration if termination follows a
change of control. We are looking at putting a new omnibus equity plan in place
and I will propose to the board that we put a uniform double trigger
acceleration provision in place, at least for officers of the parent company,
that applies to all outstanding options, restricted stock and the like. I think
such a provision is very much common practice for senior officers and, while I
cannot promise board/committee approval, I like our chances of getting it done.

        You are also eligible to participate in the Employees Savings Trust,
which currently provides for a Company annual contribution (regardless of
employee contribution) to a 401(k) account of an amount equal to approximately
12% of your annual salary regardless of employee contribution, subject to the
terms of that plan including an initial eligibility requirement of six months
prior employment and entry allowed on January 1 or July 1 of each year. The plan
is also subject to modification or termination by the Company, at its discretion
and you should be aware that, because of issues raised by our recent
acquisitions, the Company is considering replacing the plan with another
deferred compensation, tax efficient vehicle. I encourage you to talk to our
CFO, Justin Benincasa, if you would like further information on this
possibility.

1

--------------------------------------------------------------------------------



        As a Company employee, you will be eligible for medical, dental, vision,
life insurance, and disability benefits as described in a summary of benefits we
will send to you separately. The premiums for these benefits currently are paid
100% by the Company and you may add your spouse or immediate family, although
our expectation is that the Company will be moving towards requiring some
employee co-pay of premiums to defray some of our rising health expenses. You
will earn vacation at the rate of four weeks per year accrued monthly, beginning
immediately. A copy of the current Atlantic Tele-Network Employee Manual will be
provided to you after your start date and you are expected to sign and return a
form acknowledging you have read and understood the Company's policies.

        This position will be based at Company headquarters in Salem,
Massachusetts. I am aware that you might find it difficult to move here
immediately and we would be willing to discuss an arrangement for you to work
out of Commnet's Atlanta offices for some period of time. The Company will pay
all reasonable out of pocket costs of your family's move to the Salem area,
including the fees of a real estate agent retained to sell your house in
Atlanta. The Company will also pay for up a reasonable amount of indirect moving
costs, such as travel expenses for house-hunting trips for your family, but
would not expect those costs to exceed $5,000.

        If you accept this offer, you will be an employee-at-will, which means
that either you or the Company are free to terminate the employment relationship
at any time with or without cause. None of the Company's officers have
employment agreements, excluding officers of our subsidiaries, and we can
discuss this further if you like.

        By joining the Company you are agreeing not to engage in any competitive
work during your employment or within six months after leaving its employment,
voluntarily or involuntarily. For the purposes of this document, competitive
work is defined as performing work for, or directly benefiting competitors of
the Company or any of our subsidiaries or affiliates.

Sincerely,

/s/ Michael T. Prior

Michael T. Prior
Atlantic Tele-Network, Inc.
Chief Executive Officer

I accept the above employment offer and confirm a start date of [August 20],
2007.

/s/ William F. Kreisher

--------------------------------------------------------------------------------

Name:  

--------------------------------------------------------------------------------

Date:

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.5

